iPASS REPORTS SECOND QUARTER 2 Revenue Growth Continues in Second Quarter of 2007 REDWOOD SHORES, Calif. — August 8, 2007 — iPass Inc. (Nasdaq: IPAS), a global provider of services that unify the management of enterprise mobility, today announced financial results for its second quarter of 2007 ended June 30, 2007. “Our revenues continued to grow, fueled by double-digit increases in broadband revenues, and whencombined with our recurring software and service fee revenues, positions us for continued growth in the second half of the year” said Ken Denman, chairman and CEO of iPass. “We continue to manage operating expenses and add new blue-chip customers to our global customer base as we execute on our plans to deliver profitable growth and maximize shareholder value.” During the second quarter of 2007, broadband, software and service fee revenues increased 10% sequentially, contributing 61 percent of total revenues, compared to 39 percent for dial. The company also continued to attract new global customers representing over $25 million in new business during the second quarter and nearly $100 million in new business over the last four quarters. Financial Highlights (In millions, except per share amounts) Q2’07 Q1’07 Q2’06 Total Revenues $ 47.6 $ 46.9 $ 47.4 Broadband Revenues $ 17.9 $ 15.4 $ 9.7 Software and Service Fee Revenues $ 11.4 $ 11.1 $ 9.6 Dial Revenues $ 18.4 $ 20.3 $ 28.0 Operating loss $ (3.7 ) $ (3.3 ) $ (5.1 ) Non-GAAP Operating loss $ (1.1 ) $ (1.0 ) $ (1.3 ) GAAP Net loss $ (2.3 ) $ (0.5 ) $ (2.1 ) GAAP Diluted EPS (loss) $ (0.04 ) $ (0.01 ) $ (0.03 ) Non-GAAP Net Income (loss) $ (0.1 ) $ 0.3 $ 0.01 Non-GAAP Diluted EPS (loss) $ (0.00 ) $ 0.00 $ 0.00 Cash and Short Term Investments $ 81 $ 88 $ 107 Non-GAAP operating loss, non-GAAP net income (loss) and non-GAAP diluted EPS (loss) for each of the periods above excludes FAS 123R stock-based compensation, amortization of intangibles, and restructuring charges.Non-GAAP net income (loss) and non-GAAP diluted EPS (loss) for each of the periods above also include the related tax effects of the non-GAAP adjustments.Non-GAAP diluted shares for the three months ended June 30, 2006, for the six months ended June 30, 2007 and for the six months ended June 30, 2006 include the effect of dilutive employee stock options and restricted stock awards. Business and Operational Highlights Q2’07 Q1’07 Q2’06 iPassConnect Software Users 1,008,000 1,000,000 967,000 iPass On-Network Users 635,000 671,000 792,000 iPass Off-Network Users 373,000 329,000 174,000 Broadband Users 235,000 204,000 126,000 Dial Users 400,000 467,000 666,000 Broadband Venues 81,000 80,000 63,000 Total Forbes Global 2000 Customers 401 386 352 Share Repurchase Program - During the period April 1, 2007 through June 30, 2007, the company repurchased approximately $5 million of its common stock, representing approximately 944,000 shares at an average cost of $5.34 per share.Since the company’s board of directors approved the $30 million repurchase plan in May 2006, the company has repurchased approximately 5.6 million of its shares for a total purchase price of approximately $30 million at an average cost of approximately $5.36 per share. Company Outlook The following statements are based on information available to iPass today, and iPass does not assume any duty to update these numbers at any time during the quarter or thereafter. These statements are forward looking, and actual results may differ materially. For the quarter ending September 30, 2007, iPass projects revenue of approximately $47 million to $49 million, fully diluted GAAP loss per share of approximately $0.04 to $0.01 and fully diluted non-GAAP earnings (loss) per share of approximately ($0.01) to $0.02. The difference between the projected fully diluted GAAP loss per share and the projected fully diluted non-GAAP earnings (loss) per share of $0.03 is based on expected FAS 123R stock-based compensation of $1.5 million and the expected amortization of intangibles of $1.1 million, offset by $0.8 million for the related tax effects ofthe non-GAAP adjustments for the third quarter of 2007 which, when divided by an expected 64 million fully diluted shares outstanding, results in the $0.03 difference. Conference Call iPass will host a public conference call today to discuss this announcement at 5:30 p.m. Eastern Time (2:30 p.m. Pacific Time). The call will be webcast on iPass’ web site at http://investor.ipass.com, and a replay of the webcast will be available on iPass' web site until iPass reports its third quarter 2007 financial results. A taped replay will also be available for two weeks following the date of the call. The dial-in numbers for the taped replay are 1-888-286-8010 (U.S. and Canada) and 1-617-801-6888 (international). The ID number for the replay call is 27517092. Cautionary Statements iPass’ projections of its third quarter 2007 financial results under the caption "Company Outlook," its statement that it is positioned for future growth in the second half of 2007 and its plans to deliver profitable growth and maximize shareholder value are forward-looking statements. Actual results may differ materially from the expectations contained in these statements due to a number of risks and uncertainties, including: the rate of decline in use of narrowband/dial technology as a means of enterprise connectivity may be faster than iPass predicts; the risk that iPass will not be able to generate broadband revenues in the manner expected; iPass may not be able to fully realize the benefits it expects from its acquisition of GoRemote due to a variety of factors, including volatility in the telecommunications and technology industries, which may make it difficult for iPass to expand its services; rapidly emerging changes in the nature of markets served by iPass, which may not be compatible with iPass' services; increased competition, which may cause pricing pressure on the fees iPass charges; iPass could unexpectedly lose current integrated broadband access points if one or more current broadband access point providers perceive iPass’ servicesto be competing with the provider’s services in a manner that renders the relationship with iPass detrimental to the provider; iPass may not be able to establish additional relationships with broadband access point providers, including providers of 2.5G/3G Mobile Data, at the level iPass expects if it is unable to negotiate such relationships on terms acceptable to both iPass and the providers on the timeframe iPass currently expects for any number of reasons, including perceived competition with the providers; and iPass may not be able to generate revenue from new services if market acceptance of those new services is not as iPass expects.Detailed information about potential factors that could affect iPass' business, financial condition and results of operations is included in iPass' Quarterly Report on Form 10-Q under the caption "Factors Affecting Operating Results," in Item 2 of that report, filed with the Securities and Exchange Commission (the "SEC") on May 10, 2007 and available at the SEC's Web site at www.sec.gov. iPass undertakes no responsibility to update the information in this press release if any forward-looking statement later turns out to be inaccurate. Information Regarding Non-GAAP Financial Measures This press release contains financial measures that are not calculated in accordance with U.S. generally accepted accounting principles (GAAP). iPass management evaluates and makes operating decisions using various performance measures. In addition to iPass’ GAAP results, the company also considers non-GAAP net income (loss).iPass further considers various components of non-GAAP net income (loss) such as non-GAAP earnings (loss) per share and non-GAAP operating income (loss). Non-GAAP net income (loss) is generally based on the revenues, network access expenses, network operations, research and development, sales and marketing and general and administrative expenses management considers in evaluating the company’s ongoing core operating performance. Non-GAAP net income (loss) consists of net income (loss) excluding equity plan-related compensation expenses, restructuring charges, amortization of intangible assets, and cumulative effect of change in accounting principle, which are charges and gains which management does not consider reflective of the company’s core operating business. Equity plan-related compensation expenses represent the fair value of all share-based payments to employees, including grants of employee stock options, as required under SFAS No. 123 (revised 2004), "Share-Based Payment" (FAS 123R). Restructuring charges consist of severance and benefits, excess facilities and asset-related charges, and also include strategic reallocations or reductions of personnel resources. Intangible assets consist primarily of purchased technology, trade names, customer relationships, employment agreements and other intangible assets issued in connection with acquisitions. Cumulative effect of change in accounting principle consists of a one-time benefit relating to the adoption of FAS 123R. Management does not consider these expenses to be part of core operating performance. For purposes of comparability across other periods and against other companies in the company’s industry, the company reports non-GAAP net income (loss) as adjusted by the amount of additional taxes or tax benefit that the company would accrue using a normalized effective tax rate applied to the non-GAAP results. Non-GAAP net income (loss) and non-GAAP operating income (loss) are supplemental measures of our performance that are not required by, nor presented in accordance with, GAAP. Moreover, they should not be considered as an alternative to net income, operating income, or any other performance measure derived in accordance with GAAP, or as an alternative to cash flow from operating activities or as a measure of the company’s liquidity. The company presents non-GAAP net income (loss) and non-GAAP operating income (loss) because the company considers them to be important supplemental measures of the company’s performance. Management excludes from its non-GAAP net income (loss) and non-GAAP operating income (loss) certain recurring items to facilitate its review of the comparability of the company's core operating performance on a period to period basis because such items are not related to the company's ongoing core operating performance as viewed by management. Management uses non-GAAP earnings per share as one of the components for measurement of incentive compensation. Management uses this view of the company’s operating performance for purposes of comparison with its business plan and individual operating budgets and allocations of resources. Additionally, when evaluating potential acquisitions, management excludes the items described above from its consideration of target performance and valuation. More specifically, management adjusts for the following excluded items: a) stock-based compensation expense; b) restructuring charges; c) amortization charges for purchased technology and other intangible assets resulting from the company's acquisition transactions; and d) cumulative effect on change in accounting principle Management adjusts for the excluded items because management believes that, in general, these items possess one or more of the following characteristics: their magnitude and timing is largely outside of the company's control; they are unrelated to the ongoing operation of the business in the ordinary course; they are unusual and the company does not expect them to occur in the ordinary course of business; or they are non-operational, or non-cash expenses involving stock option grants. iPass believes that the presentation of these non-GAAP financial measures is warranted for several reasons: 1) Such non-GAAP financial measures provide an additional analytical tool for understanding the company's financial performance by excluding the impact of items which may obscure trends in the core operating performance of the business; 2) Since the company has historically reported non-GAAP results to the investment community, the company believes the inclusion of non-GAAP numbers provides consistency and enhances investors' ability to compare the company's performance across financial reporting periods; 3) These non-GAAP financial measures are employed by the company's management in its own evaluation of performance and are utilized in financial and operational decision making processes, such as budget planning and forecasting; 4) These non-GAAP financial measures facilitate comparisons to the operating results of other companies in the company’s industry, which use similar financial measures to supplement their GAAP results, thus enhancing the perspective of investors who wish to utilize such comparisons in their analysis of the company's performance. Set forth below are additional reasons why specific items are excluded from the company's non-GAAP financial measures: a) While stock-based compensation calculated in accordance with FAS 123R constitutes an ongoing and recurring expense of the company, it is not an expense that typically requires or will require cash settlement by the company. The company therefore excludes these charges for purposes of evaluating core performance as well as with respect to evaluating any potential acquisition. b) Restructuring charges are primarily related to severance costs and/or the disposition of excess facilities driven by modifications of business strategy. These costs are excluded because they are inherently variable in size, and are not specifically included in the company's annual operating plan and related budget due to the rapidly changing facts and circumstances typically associated with such modifications of business strategy; c) Amortization charges for purchased technology and other intangible assets are excluded because they are inconsistent in amount and frequency and are significantly impacted by the timing and magnitude of the company's acquisition transactions. The company analyzes and measures the company’s operating results without these charges when evaluating the company’s core performance. Generally, the impact of these charges to the company's net income (loss) tends to diminish over time following an acquisition; d) Cumulative effect on change in accounting principle is excluded because it is inconsistent in amount and frequency. iPass analyzes and measures operating results without this charge when evaluating core performance. e) Income tax expense (benefit) is adjusted in the non-GAAP tax-effected numbers by the amount of additional expense or benefit that the company would accrue if non-GAAP results were used instead of GAAP results in the calculation of tax liability, taking into consideration the company's long-term tax structure. In the future, the company expects to continue reporting non-GAAP financial measures on a tax-effected basis excluding items described above and the company expects to continue to incur expenses similar to the non-GAAP adjustments described above. Accordingly, exclusion of these and other similar items in the company’s non-GAAP presentation should not be construed as an inference that these costs are unusual, infrequent or non-recurring. As stated above, the company presents non-GAAP financial measures because it considers them to be important supplemental measures of performance. However, non-GAAP financial measures have limitations as an analytical tool and should not be considered in isolation or as a substitute for the company's GAAP results. In the future, the company expects to incur expenses similar to the non-GAAP adjustments described above and expects to continue reporting non-GAAP financial measures excluding such items. Some of the limitations in relying on non-GAAP financial measures are: The company's stock option and stock purchase plans are important components of incentive compensation arrangements and will be reflected as expenses in the company’s GAAP results for the foreseeable future under FAS 123R. Amortization of intangibles, though not directly affecting iPass’ current cash position, represents the loss in value as the technology in the company’s industry evolves, is advanced or is replaced over time. The expense associated with this loss in value is not included in the non-GAAP net income (loss) presentation and therefore does not reflect the full economic effect of the ongoing cost of maintaining the company’s current technological position in the company’s competitive industry which is addressed through the company’s research and development program. Other companies, including other companies in iPass’ industry, may calculate non-GAAP financial measures differently than the company, limiting their usefulness as a comparative measure. Pursuant to the requirements of SEC Regulation G, a detailed reconciliation between the company's GAAP and non-GAAP financial results is provided in this press release. Investors are advised to carefully review and consider this information strictly as a supplement to the GAAP results that are contained in this press release and in the company's SEC filings. The reconciliation of non-GAAP financial measures set forth in this press release for the second quarter of 2007 and 2006 is set forth in the financial statements at the end of this press release. The reconciliation between GAAP and non-GAAP operating income (loss) for the first quarter of 2007 is as follows: GAAP operating income (loss) $ (3,288 ) (a)FAS 123R stock-based compensation 1,197 (b)Amortization of intangibles 1,050 Non-GAAP operating income (loss) $ (1,041 ) The reconciliation between GAAP and non-GAAP net income (loss) for the first quarter of 2007 on a tax-effected basis is as follows: GAAP net income (loss) $ (468 ) (a)FAS 123R stock-based compensation 1,197 (b)Amortization of intangibles 1,050 (c)Provision for income taxes (1,512 ) Non-GAAP net income (loss) $ (267 ) A reconciliation between GAAP and non-GAAP diluted net income (loss) per share for the first quarter of 2007 on a tax-effected basis is as follows: GAAP diluted net income (loss) per share $ (0.01 ) (a)Per share effect of FAS 123R stock-based compensation, restructuring charges, amortization of intangibles and provision for income taxes $ 0.01 Non-GAAP diluted net income (loss) per share $ 0.00 About iPass Inc. iPass helps enterprises unify the management of remote and mobile connectivity and devices. With iPass software and services, customers can create easy-to-use broadband solutions for their mobile workers, home offices and branch and retail locations, complete with device management, security validation and unified billing. iPass offerings are powered by its leading global virtual network, on-demand management platform, and award-winning client software. The iPass global virtual network unifies hundreds of wireless, broadband and dial-up providers in over 160 countries.Hundreds of Global 2000 companies rely on iPass services, including General Motors, Nokia, and Reuters. Founded in 1996, iPass is headquartered in Redwood Shores, Calif., with offices throughout North America, Europe and Asia. For more information, visit www.ipass.com. NOTE: iPass(R) is a registered trademark of iPass Inc. CONTACT: Investor Relations Tim Shanahan 650-232-4260 ir@iPass.com iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except share and per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues $ 47,597 $ 47,384 $ 94,485 $ 91,654 Operating expenses (a) Network access 17,273 14,230 33,543 26,762 Network operations 8,783 8,598 16,981 15,562 Research and development 5,438 6,163 10,895 11,694 Sales and marketing 13,868 15,238 27,294 30,053 General and administrative 5,059 6,212 10,818 12,074 Restructuring Charges (b) (169 ) 1,035 (152 ) 1,035 Amortization of intangibles (c) 1,050 1,050 2,100 1,871 Total operating expenses 51,302 52,526 101,479 99,051 Operating loss (3,705 ) (5,142 ) (6,994 ) (7,397 ) Other income, net 851 863 1,600 1,990 Loss before income taxes (2,854 ) (4,279 ) (5,394 ) (5,407 ) Benefit from income taxes (541 ) (2,225 ) (2,623 ) (2,941 ) Net loss before cumulative effect of change in accounting principle $ (2,313 ) $ (2,054 ) $ (2,771 ) $ (2,466 ) Cumulative effect of change in accounting principle (d) $ - - $ - $ (347 ) Net loss $ (2,313 ) $ (2,054 ) $ (2,771 ) $ (2,119 ) Net loss per share: Basic $ (0.04 ) $ (0.03 ) $ (0.04 ) $ (0.03 ) Diluted $ (0.04 ) $ (0.03 ) $ (0.04 ) $ (0.03 ) Number of shares used in per share calculations: Basic 63,970,122 64,937,720 63,597,597 64,830,301 Diluted 63,970,122 64,937,720 63,597,597 64,830,301 Non-GAAP Diluted Shares 63,970,122 67,635,624 64,819,683 67,677,954 (a) FAS 123(R) stock-based compensation and amortization of deferred stock-based compensation includedin the expense line items: Network operations $ 258 $ 302 $ 393 $ 509 Research and development 327 348 601 649 Sales and marketing 527 727 769 1,259 General and administrative 655 411 1,201 801 Total amortization of stock-based compensation $ 1,767 $ 1,788 $ 2,964 $ 3,218 A reconciliation between operating loss on a GAAP basis and non-GAAP operating loss is as follows: GAAP operating loss $ (3,705 ) $ (5,142 ) $ (6,977 ) $ (7,397 ) (a) Amortization of stock-based compensation 1,767 1,788 2,964 3,218 (b) Restructuring charges (169 ) 1,035 (169 ) 1,035 (c) Amortization of intangibles 1,050 1,050 2,100 1,871 Non-GAAP operating loss $ (1,057 ) $ (1,269 ) $ (2,082 ) $ (1,273 ) A reconciliation between net loss on a GAAP basis and non-GAAP net income (loss), net of tax effect, is as follows: GAAP net loss $ (2,313 ) $ (2,054 ) $ (2,754 ) $ (2,119 ) (a) Amortization of stock-based compensation 1,767 1,788 2,964 3,218 (b) Restructuring charges (169 ) 1,035 (169 ) 1,035 (c) Amortization of intangibles 1,050 1,050 2,100 1,871 (d) Cumulative effect of change in accounting principle - - - (347 ) (1) Provision for income taxes (391 ) (1,707 ) (1,911 ) (2,753 ) Non-GAAP net income (loss) $ (56 ) $ 112 $ 230 $ 905 A reconciliation between diluted net loss per share on a GAAP basis and non-GAAP diluted net income (loss) per share, net of tax effect, is as follows: GAAP diluted net loss per share $ (0.04 ) $ (0.03 ) $ (0.04 ) $ (0.03 ) Per share effect of FAS 123(R) stock-based compensation, amortization of deferred stock-based compensation, restructuring charges, amortization of intangibles, and cumulative effect of change in accounting principle 0.04 0.03 0.04 0.04 Non-GAAP diluted net income (loss) per share $ (0.00 ) $ 0.00 $ 0.00 $ 0.01 (1) The estimated non-GAAP effective tax rate was (19)% and (52)% for the three months ended June 30, 2007 and 2006, respectively, and (49)% and (54)% for the six months ended June 30, 2007 and 2006, respectively, and has been used to adjust the benefit from income taxes for non-GAAP purposes. iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) June 30, December 31, 2007 2006 Assets Current assets: Cash and cash equivalents $ 39,696 $ 15,492 Short-term investments 41,345 83,708 Accounts receivable, net 31,736 28,579 Prepaid expenses and other current assets 7,986 6,341 Short-term deferred income tax assets 8,868 8,070 Total current assets 129,631 142,190 Property and equipment, net 10,673 10,519 Other assets 4,274 3,344 Long-term deferred income tax assets 14,952 14,952 Acquired intangibles, net 11,605 13,705 Goodwill 78,757 78,757 Total assets $ 249,892 $ 263,467 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 15,901 $ 14,830 Accrued liabilities 12,027 16,482 Short-term deferred revenue 6,484 5,411 Total current liabilities 34,412 36,723 Long-term deferred revenue 871 1,468 Other long-term liabilities 1,444 1,969 Total liabilities 36,727 40,160 Stockholders' equity: Common stock 63 63 Additional paid-in capital 242,382 249,800 Accumulated other comprehensive loss (51 ) (98 ) Accumulated deficit (29,229 ) (26,458 ) Total stockholders' equity 213,165 223,307 Total liabilities and stockholders' equity $ 249,892 $ 263,467
